 


110 HRES 1451 EH: Establishing the Tom Lantos Human Rights Commission in the House of Representatives.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1451 
In the House of Representatives, U. S.,

September 24, 2008
 
RESOLUTION 
Establishing the Tom Lantos Human Rights Commission in the House of Representatives. 
 
 
1.Short TitleThis resolution may be cited as the Tom Lantos Human Rights Commission Establishment Resolution. 
2.Establishment of Tom Lantos Human Rights Commission 
(a)EstablishmentThere is established in the House of Representatives the Tom Lantos Human Rights Commission (hereafter in this resolution referred to as the Commission), which shall promote and advocate in a nonpartisan manner, both within and outside of Congress, internationally recognized human rights norms as enshrined in the Universal Declaration of Human Rights and other relevant international human rights instruments by carrying out the following activities: 
(1)Developing congressional strategies to promote, defend, and advocate internationally recognized human rights norms reflecting the role and responsibilities of the Congress. 
(2)Raising greater awareness among Members of the House of Representatives, their staffs, and the public regarding international human rights violations and developments. 
(3)Providing Members and staff with expert human rights advice and information and by supporting entities of Congress in their work on human rights issues. 
(4)Advocating on behalf of individuals and entities whose internationally recognized human rights have been violated or are in danger of being violated. 
(5)Collaborating closely with other professional staff members of the Committee on Foreign Affairs. 
(6)Collaborating closely with the President, other officials of the executive branch, and recognized national and international human rights entities and nongovernmental organizations in promoting human rights initiatives within Congress. 
(7)Encouraging and supporting Members, especially Members who have been recently elected to the House, to become active in supporting human rights issues so that the United States will continue to be recognized throughout the world as a leader in the defense of internationally recognized human rights norms. 
(b)EligibilityAny Member of the House of Representatives may join the Commission by submitting a written statement to that effect to the co-chairs of the Commission. 
(c)Relationship With SenateIn carrying out its activities, the Commission is encouraged to establish a cooperative working relationship with Members and other entities of the Senate, and to invite Members and other entities of the Senate to work cooperatively with the Commission to promote human rights. 
(d)DefinitionIn this resolution, the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress. 
3.Co-Chairs of the Commission 
(a)AppointmentTwo members of the Commission shall be appointed to serve as co-chairs of the Commission as follows: 
(1)One member shall be appointed by the Speaker of the House of Representatives after consultation with the Chairman of the Committee on Foreign Affairs. 
(2)One member shall be appointed by the minority leader of the House of Representatives after consultation with the ranking minority member of the Committee on Foreign Affairs. 
(b)Term of ServiceA member’s term as co-chair of the Commission shall continue throughout the Congress during which the member is appointed as a co-chair under this section until the member leaves the Commission, resigns from the position of co-chair, or is removed pursuant to subsection (c). 
(c)RemovalThe co-chair appointed pursuant to subsection (a)(1) may be removed by the Speaker after consultation with the Chairman of the Committee on Foreign Affairs, and the co-chair appointed pursuant to subsection (a)(2) may be removed by the minority leader after consultation with the ranking minority member of the Committee on Foreign Affairs. 
(d)VacancyA vacancy in the position of any of the co-chairs of the Commission shall be filled in the same manner in which the original appointment was made. 
(e)DutiesThe co-chairs shall be responsible for setting the general agenda of the Commission. 
4.Executive Committee 
(a)In GeneralThe Commission shall have an Executive Committee which shall consist of 8 members of the Commission equally divided between members of the majority and minority parties selected jointly by the co-chairs of the Commission with the approval of the Speaker of the House of Representatives and the minority leader of the House of Representatives. 
(b)VacancyA vacancy in the membership of the Executive Committee shall be filled in the same manner in which the original selection was made. 
5.Role of the Committee on Foreign Affairs 
(a)Use of Committee Staff and ResourcesSubject to subsection (b), the Commission shall carry out its duties using the staff and resources of the Committee on Foreign Affairs, including the use of consultants or temporary employees, such as individuals with expertise in human rights issues, related legislative matters, and technology systems management, as appropriate. 
(b)Requirements for Staff 
(1)AppointmentThe staff of the Committee on Foreign Affairs who may be used by the Commission under subsection (a) to carry out its duties shall be professional staff members of the Committtee who are appointed for this purpose by the Chairman of the Committee on Foreign Affairs, of whom half of the full-time equivalent positions shall be appointed from among a list of individuals presented to the Chairman of the Committee by the co-chair appointed pursuant to section 3(a)(1) and half of the full-time equivalent positions shall be appointed from among a list of individuals presented to the Chairman of the Committee by the co-chair appointed pursuant to section 3(a)(2). 
(2)Special rule for determination of number of Committee staff membersAny professional staff member of the Committee on Foreign Affairs who is used by the Commission to carry out its duties on a full-time basis shall not be included in determining the number of professional staff members of the Committee under subparagraphs (1) and (2) of clause 9(a) of rule X of the Rules of the House of Representatives. 
6.Other Powers and Duties 
(a)BylawsThe Commission shall adopt and publish such bylaws to govern its organization and operation (including the duties of the Executive Committee) as it considers appropriate, subject to the applicable Rules of the House of Representatives. 
(b)No Legislative AuthorityThe Commission shall not have legislative jurisdiction and shall have no authority to take legislative action on any bill or resolution. 
7.Authorization of AppropriationsIn addition to any other amounts made available for salaries and expenses of the Committee on Foreign Affairs of the House of Representatives during a Congress, there are authorized to be appropriated from the applicable accounts of the House of Representatives such sums as may be necessary for the Committee to provide staff and resources for the Commission pursuant to section 5. 
8.Transition for Current Members of Congressional Human Rights CaucusFor purposes of this resolution— 
(1)each Member of the House of Representatives who is a member of the Congressional Human Rights Caucus as of the date of the adoption of this resolution shall be deemed to have joined the Commission; and 
(2)the 2 Members of the House of Representatives who are the co-chairs of the Congressional Human Rights Caucus as of the date of the adoption of this resolution shall be deemed to have been appointed as co-chairs of the Commission. 
 
Lorraine C. Miller,Clerk.
